DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 10/21/2021. Claims 1, 8 and 16 have been amended. Claims 1-20 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Micks et al. (US 20170131719 A1, hereinafter “Micks”) in view of KOBAYASHI et al. (US 20180225963 A1, hereinafter “KOBAYASHI”) and further in view of Martin et al. (US 20200005060 A1, hereinafter “Martin”).
Regarding claims 1 and 16, Micks (Figs. 1-7) discloses a method for collecting and mapping eye movement data to vehicle data (see paragraph [0025] “The vehicle control system 100 may include a data store 116 for storing relevant or useful data for navigation and safety such as map data, driving data….”) and at least ¶ [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”), comprising: 
providing a vehicle having a plurality of sensors configured to capture vehicle characteristic data (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”), an eye-movement tracking system configured to capture eye movement data (see paragraph [0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”), a wireless communication system, and a controller in communication with the plurality of sensors, the eye movement tracking system, and the wireless communication system (see paragraph [0020] “When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium”) and at least ¶ [0025] “… the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”); 
receiving, by the controller, the eye movement data and the vehicle characteristic data (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”); 
analyzing, by the controller, the eye movement data (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”); determining, by the controller, a predicted vehicle maneuver from the matched dataset (see paragraph [0068] “The prediction component 516 may provide the predicted driving maneuvers or driver intent to the driving maneuver component 518 or the automated driving/assistance system 102 for decision making for maneuvers or actions to be taken by the automated driving/assistance system 102 or a parent vehicle”); and transmitting, by the controller and the wireless communication system, the predicted vehicle maneuver to a nearby vehicle using V2X communication (see paragraph [0036] “V2X communication may also be used to provide information about locations of other vehicles, their previous states, or the like. For example, V2X communications may include information about how long a vehicle has been stopped or waiting at an intersection. In one embodiment, the term V2X communication may also encompass V2V communication”).
Micks does not explicitly teach the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset. However, KOBAYASHI discloses the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset (see paragraph [0142] “… recognition information of the driver detected from the onboard apparatus or the gaze sensor of a target vehicle or recognition information of the vehicle in the case of self-driving is acquired”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Micks to include the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset, as taught by KOBAYASHI in order to efficiently use information regarding a user evaluation of a target vehicle.
Applicant has amended the claim to recite the limitation of “… wherein the eye-movement tracking system includes a virtual grid divided into a plurality of uniquely identified grid areas for determining a gaze position; … including the gaze position”. However, Martin teaches or at least suggests “… wherein the eye-movement tracking system includes a virtual grid divided into a plurality of uniquely identified grid areas for determining a gaze position; … including the gaze position (the first gaze zone and/or the second gaze zone may be different areas at which the driver looks while operating the automobile. …, a first portion of a windshield directly in front of the driver, a second portion of the windshield to a right of the driver, and/or a driver side window; Martin at [0008] and at least ¶ [0009]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Micks and KOBAYASHI to include the eye-movement 

Regarding claim 2, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches receiving, by the controller, vehicle environment data from the plurality of sensors to establish a current vehicle environment (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”); comparing, by the controller, the vehicle environment data and the predicted vehicle maneuver to determine if a first condition is satisfied (see paragraph [0046] “The vehicle 302 may infer an intention of the driver of the vehicle 304 based on the state of the turn signal indicator. Based on the inferred intent, the vehicle 302 may slow down speed up, and/or turn to avoid a potential collision”); and in response to satisfaction of the first condition, generating, by the controller, a notification signal (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”) and at least ¶ [0070].

Regarding claim 3, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches The method of claim 2 further comprising, in response to satisfaction of the first condition, generating, by the controller, a vehicle control signal (see paragraphs [0024]-[0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”)

Regarding claim 4, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Micks, as modified to KOBAYASHI discloses the claimed invention  Micks teaches wherein the vehicle control signal includes one or more of a vehicle braking control signal, a vehicle steering control signal, and a vehicle throttling control signal (see paragraphs [0024]-[0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”).

Regarding claim 5, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the vehicle environment data includes locations of one or more obstacles in the current vehicle environment (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) and at least [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the camera system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”).

Regarding claim 6, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the first condition is satisfied in response to a determination by the controller that the predicted vehicle maneuver avoids the one or more obstacles identified in the current vehicle environment (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) and at least [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the camera system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”).

Regarding claim 7, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the notification signal includes instructions related to performing the predicted vehicle maneuver (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) and at least [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the camera system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”).

Regarding claim 8, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the vehicle includes a front windshield area mapping the virtual grid to cover the front windshield area and correlating, by the controller, the gaze position with the vehicle environment data and the vehicle characteristic data (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”).

Regarding claim 9, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the vehicle characteristic data includes a vehicle speed, a vehicle acceleration, and a vehicle steering wheel angle (see paragraphs [0024]-[0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”)

Regarding claim 10, Micks, KOBAYASHI as modified by Martin disclose the claimed invention substantially as explained above. Further, Micks teaches wherein the matched dataset includes the gaze position, a duration of the gaze position, the vehicle speed, the vehicle acceleration, the vehicle steering wheel angle, and a vehicle position (see paragraph [0056] “the gaze direction may match a eyes are not looking straight ahead. ….”).

Regarding claim 11, Micks (Fig. 1-7) discloses an automotive vehicle (vehicle 202), comprising: a body defining a passenger compartment and including a front windshield area (windshield 210), the body enclosing a propulsion system, a braking system, a steering system (see paragraph [0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”), and a wireless communication system (see paragraph [0020] “When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium”); 
an eye-movement tracking system configured to capture eye movement data (see paragraph [0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”); a plurality of sensors configured to capture vehicle characteristic data (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”); and 
a controller in communication with the plurality of sensors, the eye movement tracking system (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”), and the wireless communication system (see paragraph [0020] “When information is transferred or provided over a network or another communications connection (either hardwired, wireless, or a combination of hardwired or wireless) to a computer, the computer properly views the connection as a transmission medium”) and at least ¶ [0025] vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”), the controller configured to receive the eye movement data and the vehicle characteristic data (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”); 
analyze the eye movement data (see paragraph [0056] “the gaze direction may match a head orientation, but the gaze direction may also be different if the driver's eyes are not looking straight ahead. ….”); determine a predicted vehicle maneuver from the matched dataset (see paragraph [0068] “The prediction component 516 may provide the predicted driving maneuvers or driver intent to the driving maneuver component 518 or the automated driving/assistance system 102 for decision making for maneuvers or actions to be taken by the automated driving/assistance system 102 or a parent vehicle”); and transmit, using the wireless communication system, the predicted vehicle maneuver to a nearby vehicle using V2X communication (see paragraph [0036] “V2X communication may also be used to provide information about locations of other vehicles, their previous states, or the like. For example, V2X communications may include information about how long a vehicle has been stopped or waiting at an intersection. In one embodiment, the term V2X communication may also encompass V2V communication”).
Micks does not explicitly teach the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset. However, KOBAYASHI discloses the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset (see paragraph [0142] “… recognition information of the driver detected from the onboard apparatus or the gaze sensor of a target vehicle or recognition information of the vehicle in the case of self-driving is acquired”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Micks to include the vehicle characteristic data to temporally correlate the eye movement data and the vehicle characteristic data and generate a matched dataset, as taught by KOBAYASHI in order to efficiently use information regarding a user evaluation of a target vehicle.
Micks and KOBAYASHI do not explicitly teach including a virtual grid covering the front windshield area. However, Martin teaches or at least suggests a virtual grid covering the front windshield area (the first gaze zone and/or the second gaze zone may be different areas at which the driver looks while operating the automobile. …, a first portion of a windshield directly in front of the driver, a second portion of the windshield to a right of the driver, and/or a driver side window; Martin at [0008] and at least ¶ [0009]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified Micks and KOBAYASHI to a virtual grid covering the front windshield area, as taught by Martin in order to predict intention of driver.

Regarding claims 12 and 17, Micks, KOBAYASHI as modified by Martin discloses the claimed invention substantially as explained above. Further, Micks teaches wherein the controller is further configured to: receive vehicle environment data from the plurality of sensors to establish a current vehicle environment(see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) , wherein the vehicle environment data includes locations of one or more obstacles in the current vehicle environment (see paragraph [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the camera system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”); compare the vehicle environment data and the predicted vehicle maneuver to determine if a first condition is satisfied (see paragraph [0046] “The vehicle 302 may infer an intention of the driver of the vehicle 304 based on the state of the turn signal indicator. Based on the inferred intent, the vehicle 302 may slow down speed up, and/or turn to avoid a potential collision”); and in response to satisfaction of the first condition, generate a notification signal and a vehicle control signal (see paragraph [0056] eyes are not looking straight ahead. ….”) and at least ¶ [0070].

Regarding claims 13 and 18, Micks, KOBAYASHI as modified by Martin discloses the claimed invention substantially as explained above. Further, Micks teaches wherein the vehicle control signal includes one or more of a vehicle braking control signal, a vehicle steering control signal, and a vehicle throttling control signal (see paragraphs [0024]-[0025] “… The vehicle control system 100 may include vehicle control actuators 120 to control various aspects of the driving of the vehicle such as electric motors, switches or other actuators, to control braking, acceleration, steering or the like”).

Regarding claims 14 and 19, Micks, KOBAYASHI as modified by Martin discloses the claimed invention substantially as explained above. Further, Micks teaches wherein the first condition is satisfied in response to a determination by the controller that the predicted vehicle maneuver avoids the one or more obstacles identified in the current vehicle environment (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) and at least [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the camera system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”).

Regarding claims 15 and 20, Micks, KOBAYASHI as modified by Martin discloses the claimed invention substantially as explained above. Further, Micks teaches wherein the notification signal includes instructions related to performing the predicted vehicle maneuver (see paragraph [0025] “the vehicle control system 100 may include one or more radar systems 106, one or more LIDAR systems 108, one or more camera systems 110, a global positioning system (GPS) 112, and/or one or more ultrasound systems 114”) and at least [0032] “… the radar system(s) 106, the LIDAR system(s) 108, the system(s) 110, and the ultrasound system(s) 114 may detect environmental attributers or obstacles near a vehicle”).

Response to Arguments
Applicant’s arguments filed on 10/21/2021 with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           

/JONATHAN M DAGER/Primary Examiner, Art Unit 3663